Citation Nr: 1000363	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-40 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to August 11, 2004 for 
the grant of service connection for a left knee disability.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in June 2006 
and April 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  In April 2009, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for adjudication of an intertwined claim, 
and it now returns to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The September 1982 rating decision is final.

2. The Veteran filed a claim to reopen a previously denied 
claim for service connection for a left knee disability on 
August 11, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to August 11, 2004 
for the grant of service connection for degenerative changes 
for the left knee have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), eliminated the concept of a well- grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009)).

With respect to establishing effective dates based on new 
claims, the VCAA applies.  VA must inform a claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim, the information and evidence that 
VA will seek to provide, and the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 
2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(applying VCAA notice requirements in service connection 
claims to the effective date).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in October 2004 with regard to his 
service connection claim, prior to the initial unfavorable 
AOJ decision issued in June 2006.  Additional letters was 
sent in March 2006 and December 2006, which were relevant to 
the effective date claim.

The Board observes that the Veteran was not provided notice 
as to evidence required to establish an effective date prior 
to the June 2006 decision.  However, in October 2004, he was 
sent VCAA notice with respect to his service connection 
claim, which informed him of the type of evidence necessary 
to establish service connection, how VA would assist him in 
developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  Thus, with regard 
to the Veteran's service connection claim for a left knee 
disability, all VCAA notice requirements were met.

The claim for an earlier effective date for the grant of 
service connection arises from a notice of disagreement with 
a June 2006 rating decision.  The Board notes that no duty to 
assist arises upon receipt of a Notice of Disagreement.  38 
C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding 
paragraph (3) under § 3.159(b)).  Effective date claims are, 
thus, considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel has issued 
an advisory opinion holding that separate notice of VA's duty 
to assist the Veteran and of his concomitant responsibilities 
in the development of his claim involving such downstream 
issues is not required when the Veteran was provided adequate 
VCAA notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
effective dates.  Moreover, subsequent to both the March 2006 
and December 2006 letters, the Veteran's effective date claim 
was adjudicated in an April 2007 rating decision.

Therefore, the Board determines that to remand for additional 
notice with respect to the effective date claim would serve 
no purpose, but to unnecessarily delay the claim.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records, VA medical records, private 
medical records, and a May 2006 VA examination report were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of the claim.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.
 
II. Analysis

The Veteran contends that he is entitled to an effective date 
of June 1982 for the grant of service connection for his left 
knee disability, the date of his original claim for service 
connection.  The Board observes that, to the extent the 
Veteran has argued clear and unmistakable error (CUE) in the 
September 1982 rating decision that denied that claim, such 
issue is not before the Board at this time.  A claim of CUE 
in that decision was adjudicated in a September 2009 rating 
decision, and has to this point, not been appealed to the 
Board.   Accordingly, further discussion of this theory of 
entitlement to an earlier effective date is not appropriate.

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

In a September 1982 rating decision, service connection for a 
left knee disability was denied.  The Veteran did not appeal 
this decision, and the decision became final.  38 U.S.C.A. 
§ 4005(c) (1976) [§ 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1982) [§§ 3.104, 20.302, 20.1103 (2009)].  On 
August 11, 2004, the Veteran's claim to reopen his claim for 
service connection for a left knee disability was received by 
the RO.  The Veteran's claim was not received within one year 
of separation from service; therefore, the effective date is 
the date his claim to reopen was received by VA, which was 
August 11, 2004.  No document received subsequent to 
September 1982 and prior to August 2004 may be construed as a 
claim for service connection.  Thus, the assignment of an 
effective date of August 11, 2004 for the grant of service 
connection for a left knee disability in the June 2006 rating 
decision was proper, and an effective date prior to August 
11, 2004 for the grant of service connection for a left knee 
disability is denied with respect to the June 2006 rating 
decision.

The Board acknowledges the Veteran's argument that he did not 
receive the original rating decision.  However, there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992) (with respect to procedures at the Board); 
see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption to procedures at the RO).  The 
Veteran's assertions alone that he did not receive the rating 
decision are not sufficient to rebut the presumption.  The 
September 1982 rating decision was sent to the Veteran at the 
address he provided on the most recent address of record-the 
address on his March 1982 application for benefits.  
Additionally, the Board notes that a June 1982 letter was 
sent to this address, and the Veteran has acknowledged 
receipt of this letter.  Thus, it is presumed that the rating 
decision was mailed and received by the Veteran.

The Board also acknowledges the Veteran's claims that the 
rating decision was issued at a time when the Veteran was 
incapacitated by a heart attack and that he, therefore, would 
not have been able to effectively respond to the decision.  
However, the Board is sympathetic and acknowledges that such 
an event would preoccupy the Veteran, but also notes that the 
Veteran had a full year to respond to the rating decision, 
and that VA had no knowledge that the Veteran was 
incapacitated at any time surrounding the rating decision was 
issued in September 1982.  VA cannot choose to ignore 
applicable statutes and regulations simply because the 
Veteran indicates that, decades after the fact, special 
circumstances existed that warranted an extension of time to 
appeal.  

Further, the Veteran has argued that the process used to 
adjudicate his original service connection claim was 
improper.  However, the claim was developed and adjudicated 
as required by then-current VA procedures.  The Board notes 
that the Veteran's service treatment records were 
unavailable, likely destroyed in the fire at the St. Louis 
records repository of 1973; however, all additional sources 
for relevant records were explored, to include requesting 
that the Veteran submit a request to reconstruct his service 
record, which in turn was submitted to the National Personnel 
Records Center (NPRC).  Such request yielded morning reports 
relevant to the Veteran, which the Board notes are the same 
morning reports the Veteran received after his own request to 
reconstruct his service records to the National Archives and 
Records Administration (NARA).  Thus, there is no evidence 
that there were service records available at the time of the 
original rating decision that were not properly sought and 
reviewed.  

Finally, the Veteran argues that he should have been afforded 
a VA examination at the time of the original claim.  However, 
the Board notes that VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  At the time of the original claim, absent the 
Veteran's claims of an in-service injury, none of these 
elements were met.  Thus, VA was not obligated to obtain a VA 
examination at that time.  The Veteran was afforded a VA 
examination with respect to his most recent service 
connection claim because new and material evidence in the 
form of evidence of a current disability and a physician 
opinion relating the disability to his described in-service 
injury were received.  Hence, the requirement for a VA 
examination was then met.  

In light of the above analysis, therefore, the Veteran is not 
entitled to an effective date prior to August 11, 2004 for 
the grant of service connection for his left knee disability.  
The Board is sympathetic to the Veteran's position; however, 
as reflected by the above, in accordance with the law of 
effective dates, the preponderance of the evidence is against 
his claim.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  Therefore, the claim must be denied.


ORDER


An effective date prior to August 11, 2004 for the grant of 
service connection for a left knee disability is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


